Case: 21-10150       Document: 00516100268            Page: 1      Date Filed: 11/18/2021




              United States Court of Appeals
                   for the Fifth Circuit                                      United States Court of Appeals
                                                                                       Fifth Circuit

                                                                                     FILED
                                                                             November 18, 2021
                                     No. 21-10150
                                                                                Lyle W. Cayce
                                   Summary Calendar                                  Clerk


   United States of America,

                                                                   Plaintiff—Appellee,

                                           versus

   Tzu Fan Chen,

                                                               Defendant—Appellant.


                    Appeal from the United States District Court
                        for the Northern District of Texas
                                 No. 7:20-CR-31-1


   Before Smith, Stewart, and Graves, Circuit Judges.
   Per Curiam:*

          Tzu Fan Chen was convicted of using a means of interstate commerce
   to attempt to entice a child. He maintains that the district court erred by not
   sua sponte ordering a mistrial when a witness offered testimony that infringed
   his right against self-incrimination. As he acknowledges, review is for plain


          *
              Pursuant to 5th Circuit Rule 47.5, the court has determined that this opin-
   ion should not be published and is not precedent except under the limited circumstances
   set forth in 5th Circuit Rule 47.5.4.
Case: 21-10150       Document: 00516100268           Page: 2    Date Filed: 11/18/2021




                                      No. 21-10150


   error only, because of his failure to raise the issue in the district court. United
   States v. McCall, 553 F.3d 821, 826 (5th Cir. 2008). To show plain error, one
   must establish a clear or obvious error that affects his substantial rights. Id.
   If this showing is made, and if the error “seriously affects the fairness, integ-
   rity, or public reputation of judicial proceedings,” then this court may exer-
   cise its discretion to correct the error. Id. (internal quotation marks and cita-
   tion omitted).
          When considering a claim of plain error arising from not granting a
   mistrial for erroneous admission of evidence, the ultimate question is
   “whether the tainted evidence substantially affected the jury’s verdict.” Id.
   at 827. Three factors are considered: (1) how prejudicial the improperly
   admitted evidence was, (2) the effectiveness of any curative instruction, and
   (3) how strong the evidence of guilt was. Id. Establishing plain error “is dif-
   ficult, as it should be.” Puckett v. United States, 556 U.S. 129, 135 (2009)
   (internal quotation marks and citation omitted).
          Chen has not made the requisite showing. The government’s case
   was, as he concedes, substantial, and the disputed evidence pales in compari-
   son to evidence concerning the communications Chen sent to the agent and
   the actions he took in furtherance of his goal of enticing a child into illegal
   sexual activity. When the record is considered as a whole, we cannot say that
   the disputed evidence “substantially affected the jury’s verdict.” McCall,
   553 F.3d at 826. Consequently, the plain error standard has not been met.
   See id.; see also id. at 825-27.
          Finally, Chen avers that the district court erred by not granting his
   motion for a judgment of acquittal because the evidence did not show that he
   attempted to entice a real child and by overruling his objection to that part of
   the jury instructions that did not require the government to prove that he
   attempted to entice a real child. Those arguments are, as he acknowledges,




                                           2
Case: 21-10150     Document: 00516100268         Page: 3   Date Filed: 11/18/2021




                                  No. 21-10150


   unavailing under our jurisprudence, which holds that an 18 U.S.C. § 2422(b)
   conviction can be grounded in communications with an undercover agent
   posing as a person with access to a child. See United States v. Caudill,
   709 F.3d 444, 445−46 (5th Cir. 2020); United States v. Lundy, 676 F.3d 444,
   448−49 (5th Cir. 2012).
         AFFIRMED.




                                        3